Citation Nr: 0515003	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
January 1973.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2004.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In written argument of October 21, 2003, the veteran's 
representative maintained that there was clear and 
unmistakable error in the rating decision dated May 20, 2002, 
in not assigning a separate evaluation for peripheral 
neuropathy.   This matter was referred to the RO in July 2004 
and has been deferred by the RO for consideration.   


FINDING OF FACT

The veteran's hypertension is not related to active service 
or to a service-connected disability.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by service nor may hypertension be presumed to have been 
incurred in service; and hypertension is not causally related 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's July 2004 Remand, the Appeals 
Management Center (AMC) provided the veteran with a VA 
examination, readjudicated the claim, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's July 2004 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The April 2002 notice 
letter advised the veteran to provide VA with copies of any 
private treatment records that he had in his possession.  In 
addition, the letter stated to tell VA about any additional 
information or evidence that he wanted VA to try to obtain on 
his behalf.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
April 2002 notice letter, which preceded the May 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded two VA 
examinations and a medical expert opinion in connection with 
his claim.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as cardiovascular disease, 
including hypertension, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The veteran contends that his hypertension is related to his 
service-connected diabetes mellitus.  The Board notes that 
the veteran is currently service connected for diabetes 
mellitus type II with proteinuri (mild) and peripheral 
neuropathy of the lower extremities.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with hypertension.  Thus, 
medical evidence of a current chronic disability is shown by 
the evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of hypertension during service and include blood 
pressure readings of 110/90 in September 1967, 130/76 and 
138/72 in August 1970, 136/84 in April 1972, and 138/70 in 
January 1973.  

The medical evidence of record also fails to show the onset 
of hypertension within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of hypertension is noted in 2001 although the 
veteran stated at the July 2004 VA examination that he was 
diagnosed with hypertension in 1999.

There is similarly no competent medical evidence of record 
that links the veteran's hypertension to any incident of 
service or to a service-connected disability.  An April 2002 
VA examination report diagnosed the veteran with diabetes 
mellitus, hypertension, peripheral neuropathy of the lower 
extremities, and proteinuria.  The examiner stated that there 
was no causal relationship between diabetes mellitus and 
hypertension.  

The veteran submitted excerpts from a National Institutes of 
Health report on hypertension and diabetes which suggests a 
relationship between the two diseases.  The veteran also 
submitted an internet medical article entitled, "The 
Treatment of Hypertension in Adult Patients With Diabetes."  
This article states, "Hypertension is an extremely common 
comorbidity of diabetes ..."  

In March 2004, the Board referred the claim for a medical 
expert opinion.  The board-certified endocrinologist stated 
that he reviewed the file on the veteran and agreed with the 
statements contained in the 4/19/02 compensation and pension 
examination.  The examiner stated, "There is currently no 
convincing evidence to support a causal relationship between 
Diabetes and Hypertension.  I am familiar with the evidence 
cited by the claimant that these two conditions can occur 
together, and indeed other clinical associations also exist.  
However simple associations are not sufficient to establish 
causality.  Hypertension has a less than 50% possibility of 
being related to Diabetes Mellitus."

In July 2004, the Board remanded the claim for another VA 
examination.  A VA examination was undertaken in July 2004.  
After physical examination of the veteran, he was diagnosed 
with (1) adult-onset diabetes mellitus, not on insulin, good 
glycemic control, (2) hypertension not caused or aggravated 
by diabetes mellitus; (3) mild peripheral neuritis involving 
both feet, as likely as not related to diabetes mellitus, and 
(4) severe diabetic non-proliferative retinopathy OD>OS.

Although the veteran contends that his hypertension is 
related to his service-connected diabetes mellitus, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
hypertension to any incident or incidents of service or to a 
service-connected disability, service connection for 
hypertension must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303, 3.310.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


